Citation Nr: 1802931	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to October 16, 2016, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for chronic migraine headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record. 

The claim was previously before the Board in August 2016 when it was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a March 2017 rating decision, the Appeals Management Center (AMC) granted a higher 50 percent rating for the PTSD, effective October 17, 2016, the date of the VA psychiatric examination the Veteran had undergone following a Board remand.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

FINDINGS OF FACT

1.  Prior to October 17, 2016, the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since October 17, 2016, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.

3.  Throughout the period on appeal, the Veteran did not have migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to October 17, 2016, the criteria for entitlement to a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Since October 17, 2016, the criteria for entitlement to a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).

3.  The criteria for a rating in excess of 30 percent for chronic migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service connection was initially granted for PTSD and migraine headaches in December 2006.  The Veteran filed claims for increased ratings in September 2012.  

PTSD

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 


The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In this case, the relevant medical evidence of record includes VA treatment records, as well as lay statements from the Veteran.

Vet Center treatment records dated from June 2012 to January 2013 reflect that the Veteran was in ongoing individual therapy to treat symptoms of his PTSD.  An assessment of the Veteran noted his reports of sleeping five hours per day with awakenings.  He denied suicidal or homicidal ideation.  His mood was relaxed, and his affect was congruent to his mood.  His thought processes were intact and goal-directed.  He made appropriate eye contact. His judgment and insight both appeared to be normal.  It was recommended that the Veteran attend biweekly therapy sessions focusing on decreasing his anxiety symptoms.

In May 2013, the Veteran underwent a VA examination to evaluate the severity of his PTSD.  The examiner summarized the Veteran's level of occupational and social impairment as one with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported being single and never married.  He had no children and lived with his parents.  He had one brother and one sister.  He reported having "favorable" relationships with his parents and siblings.  He denied experiencing suicidal thoughts or homicidal impulses or thoughts.  The VA examiner noted that the Veteran experienced chronic sleep impairment attributable to his PTSD.  He was noted to be capable of managing his own financial affairs.

In his September 2013 Notice of Disagreement, the Veteran stated that he was experiencing increased symptoms of his PTSD.  Namely, he stated it was harder for him to maintain relationships with his friends and loved ones.

A January 2015 VA mental health note stated the Veteran reported a history of panic attacks in 2008, but he has had none since that time.  He also denied experiencing suicidal or homicidal ideation, plan or intent.

A February 2015 VA treatment record noted the Veteran presented with increasing PTSD symptoms the past few weeks.  He reported quitting his job as a customs broker.  He reported that he has started waking up with nightmares every other night and was sleeping four to six hours per night secondary to pain in his arms and legs.  The Veteran denied experiencing suicidal or homicidal ideas.  Upon mental status exam, the Veteran was well groomed and had good hygiene.  He was cooperative and made adequate eye contact.  His speech was clear, his mood was euthymic, his affect was full, and his thought content was adequate.  His thought process was logical.  His immediate, recent and remote memory was found to be intact.  He was found to have intact concentration and abstraction.  He was oriented to person, place and time.  His insight and judgment were both adequate, and his intellect was deemed average.

A January 2016 VA treatment record noted the Veteran recently quit his job.  He complained of worsening PTSD symptoms.  Specifically, he stated that his temper has worsened lately, and he noticed his sleep has also worsened.  He reported sleeping four hours a night.  The VA examiner noted symptoms of depressed mood, decreased interest and pleasure in activities, appetite loss, insomnia, loss of energy, and anxiety.  Upon examination, the Veteran was well groomed and had good hygiene.  He was cooperative and made adequate eye contact.  His speech was clear, his mood was euthymic, his affect was full, and his thought content was adequate.  His thought process was logical.  His immediate, recent and remote memory was found to be intact.  He was found to have intact concentration and abstraction.  He was oriented to person, place and time.  His insight and judgment were both adequate, and his intellect was deemed average.

A March 21, 2016, letter from a team leader of the Houston Vet Center noted that the Veteran had been participating in individual therapy sessions since June 2007.  The letter stated that the Veteran has participated in therapy to help him cope with anxiety and panic attacks, sleep disruption with nightmares, work-related stress, interpersonal conflict and "anger dysfunction."  The letter went onto state that the Veteran obtained his brokerage license and worked for multiple firms.  He quit his most recent job due to problems with management and frequent conflict with workplace peers.  The letter stated that the Veteran struggled with depression with suicidal ideation.  He stated he frequently had fleeting thoughts about driving off bridges, yet "he refuses to disclose his symptoms to his provider due to fears of being hospitalized."

In August 2016, the Veteran testified at his Board hearing that there was a time in the prior year where he had serious panic attacks and anxiety.  The Veteran also stated he was taking medication and receiving therapy at a Vet Center to control symptoms of his PTSD.  

On October 17, 2016, the Veteran underwent another VA examination to evaluate the severity of his PTSD.  The examiner summarized the Veteran's level of occupational and social impairment as one with reduced reliability and productivity.  The Veteran stated he lived with his parents and described his relationship with them as good.  The Veteran reported having no friends and did not engage in any pastimes.  He reported that he was not taking medication.  He denied experiencing any current suicidal or homicidal ideation, intent, or plan.  The VA examiner noted symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Upon examination, the Veteran was alert and oriented.  His dress was casual but appropriate.  His attitude was mostly cooperative, although there were a few times he responded in a defensive manner.  His speech was clear, coherent, and relevant.  His mood was "down" and was observed to change from anger to euthymic.  His affect was mostly consistent with his mood and the topics discussed.  His thought processes were logical, linear and goal-oriented.  His thought content was within normal limits with no signs or reports of audiovisual hallucinations, delusions, paranoia, or homicidal ideations, plan or intent.  His memory appeared intact, and his judgment appeared adequate.  The Veteran was deemed to be capable of managing his financial affairs.

After reviewing the evidence of record, the Board finds that the clinical evidence does not support the assignment of a rating in excess of 30 percent prior to October 16, 2016.  The evidence does not show the Veteran had occupational and social impairment with reduced reliability and productivity.  None of the medical evidence of record shows the Veteran had a flattened affect during this period.  Additionally, the Veteran has not shown circumstantial, circumlocutory speech, or stereotyped speech during the relevant time period.  

A March 2016 letter from a Vet Center team leader noted the Veteran was receiving treatment for symptoms that included panic attacks and suicidal ideations.  However, the letter does not delineate the frequency of symptoms of the Veteran's panic attacks.  Further, a review of the remainder of the medical evidence of record does not establish that the Veteran suffered from panic attacks more than once a week, which would entitle him to a higher, 50 percent disability rating.  While the Veteran's reports of panic attacks are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  

Suicidal ideation is listed as one of the symptoms contemplated by the 70 percent rating criteria, but "the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria is not necessarily dispositive of any particular disability level."  Bankhead v. Shulkin, 29 Vet. App. 10 (2017); Mauerhan, 16 Vet. App. at 440-41.  Significantly, while the March 2016 Vet Center letter noted that the Veteran struggled with depression with suicidal ideation which he was afraid to report to his treatment providers for fear of being hospitalized, this statement is not supported by the Vet Center treatment records in the Veteran's claims file, which consistently showed the Veteran denying experiencing any suicidal ideation.  As such, the Board finds that the medical evidence of record weighs against a finding supportive of a disability rating higher than the currently assigned 30 percent rating during this appeal period.

The evidence shows some problems with relationships, but the level of impairment is contemplated in his 30 percent rating.  The evidence does not show that the symptoms are productive of occupational and social impairment with reduced reliability and productivity.  The Veteran's speech and cognitive abilities, are not shown to be have been impaired during this period.  

Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent - are likewise not met.

As for the appeal period since October 16, 2016, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating.  An initial evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

The record reflects that the Veteran suffers from panic attacks, but the evidence indicates no findings or histories of panic attacks more than once a week during this period.  The Veteran has consistently denied any homicidal or suicidal ideation.  The record also shows that the Veteran is capable of managing his own finances and caring for himself.  

When considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds the October 2016 VA examiner's opinion to be particularly probative, as his final assessment took into account the examination of the Veteran, his reported symptoms, and his past medical history.  The evidence does not show that the Veteran's psychiatric symptoms have impaired functioning in most areas of his life.  His cognitive abilities (judgment and thinking) are intact.  Although he reportedly had no friends, he lived with his parents and described his relationship with them as good.  There is no evidence that shows he has lost control over self-care, behavior or responses to emotion.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.

In sum, the Board finds that a rating in excess of 30 percent for PTSD for the period prior to October 16, 2016, is not warranted.  The Board further finds that a rating in excess of 50 percent for PTSD beginning October 16, 2016, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.

Headaches

The Veteran's chronic migraine headaches have been rated as 30 percent disabling under DC 8100 for the entirety of the appeal period.  Under 38 C.F.R. § 4.124a, DC 8100, migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant the assignment of a 30 percent evaluation.  A maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks that produce severe economic inadaptability.  

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  The phrase "productive of economic inadaptability" has the meaning of either "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440 (2004).  The criteria for a 50 percent evaluation do not require the Veteran to be incapable of any substantially gainful employment; rather, "[e]vidence of work impairment includes, but is not necessarily limited to, the use of sick leave or unpaid absence."  Pierce, 18 Vet. App. at 446. 

Turning to the evidence of record, the Veteran underwent a VA examination in May 2013 to evaluate the severity of his headache disability.  He was noted to have a diagnosis of migraine headaches including migraine variants.  The Veteran reported symptoms of constant pain alleviated by Amitriptyline.  The symptoms are associated with light and sound sensitivity, pain on both sides of his head, and duration of symptoms that last for more than two days.  The Veteran also reported experiencing symptoms of nausea and changes in vision, such as scotoma, flashes of light or tunnel vision.  The VA examiner noted that the Veteran had characteristic prostrating attacks of migraine headache pain, with prostrating attacks occurring more frequently than once per month over the last several months.  The Veteran was also noted to have very frequent prostrating and prolonged attacks of migraine headache pain.  The VA examiner noted that the Veteran's headache condition impacted his ability to work, in that the Veteran needed rest and medical treatment while experiencing severe migraine headaches.

The Veteran's VA treatment records note migraine headaches on an active problem list.  The records also show that he takes Amitriptyline to treat symptoms of his disability. 

Following the Board remand, the Veteran underwent a VA headaches examination in October 2016, where he complained of persistent pain and a visual aura.  The Veteran was noted to have a diagnosis of migraine headaches including migraine variants.  He endorsed symptoms of constant head pain, pulsating or throbbing head pain, and pain on both sides of the head.  He also endorsed non-headache symptoms that included nausea, sensitivity to light and sound, and changes in vision.  He stated that the duration of typical head pain lasted less than one day or one to two days.  The Veteran was noted to have characteristic prostrating attacks of migraine or non-migraine headache pain, with prostrating attacks once a month over the last several months.  The VA examiner also noted that the Veteran had very prostrating and prolonged attacks of migraine/non-migraine pain productive of severe economic inadaptability.  The VA examiner stated that the Veteran's headache condition impacted his ability to work, noting that the Veteran lost a job with an international customs brokerage company.  He would call in sick to work describing the situation with his headaches; his employers were reportedly "not very understanding."  The VA examiner noted the Veteran was now unemployed.

The report of the August 2016 VA examination for PTSD also includes a report of the Veteran's occupational history.  That examiner noted that the Veteran worked in logistics from 2009 to 2013.  The Veteran indicated he resigned from this job to move to Houston and had been unemployed since April 2016.  The Veteran had been working in Houston, in logistics, in the private sector, for two year.  The Veteran reported, "I was fired."  He explained, "just lack of motivation."  I was not going to work anymore.  Everything was piling up, emotions and everything.  So before I messed up I took as much time off as possible before my lease was up." The Veteran reported that he was frustrated at work because people were asking him about deployment and thus he began to miss work.. 

At the March 2016 hearing, the Veteran testified that he was currently working in a warehouse, with a sympathetic supervisor who let him leave when he had a migraine.  When asked to indicate the frequency of such headaches, the Veteran said "it depends;" and could be from three times a week to twice a month.  

While the May 2013 VA examination report noted the Veteran experienced prostrating attacks more than once per month over the past several months, from the evidence of record it is not possible to determine precisely how frequently the Veteran's prostrating attacks of migraine headache pain occurred.  The Veteran described in his Board hearing testimony that he experienced migraine headaches three or four times a month over the last couple of months.  However, the Veteran also testified that he was currently working a new job.  Further, he stated that he has had to leave work because of headaches anywhere from three times a week to twice a month depending on the severity of his symptoms.  

The Board further finds the Veteran's report of the effect of his headache disability on his occupational history less than credible because it is inconsistent.  He reported markedly different work histories to 2 different examiners on the same day.  At the October 2016 headache examination, he said he lost a job because he would call in sick to work describing the situation with his headaches and his employers were not understanding.  At the psychiatric examination conducted the same day, the Veteran reported he resigned because of "lack of motivation."  He reportedly was unemployed since April 2016.  As of the March 2016 hearing, he was working at a warehouse, with a sympathetic supervisor.  VA treatment records related to his psychiatric condition include numerous reports from the Veteran that he quit previous jobs because of his psychiatric symptoms.  He did not reference any effect of his headache disability on his employment. 

Based on the foregoing, the Board finds that this evidence does not show the headache disability was manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability during the period on appeal.  Therefore, the criteria for a higher rating of 50 percent for the period on appeal are not met.  Presently, the evidence as a whole does not more closely approximate the criteria for a 50 percent disability rating at any specific time during the appeal period.  A rating in excess of 30 percent for chronic migraine headaches is not warranted for the entirety of the period on appeal.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.

In deciding both claims, the Board has considered the competent statements of the Veteran as to the extent of his symptoms during.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As detailed above, however, the Board has given some of those statements less probative value, given the inconsistencies.  In addition, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).


ORDER

An initial disability rating in excess of 30 percent for PTSD prior to October 16, 2016, and in excess of 50 percent thereafter, is denied. 

Entitlement to a disability rating in excess of 30 percent for chronic migraine headaches is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


